Case 8:20-mj-00487-GLF Document 3 Filed 10/02/20 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

 

UNITED STATES DISTRICT COURT

for the
NORTHERN District of NEW YORK

United States of America

Vv. Case No, 8:20-MJ-487 (GLF)

GRAIGORY BROWN
Defendant

Nee ee eS

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

Suite 360

Place: USS. District Court Courtroom No.:
14 Durkee Street, Suite 360 =
Plattsburgh, New York 12901 Date and Time: 10/6/2020 8:30 AM

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: 10/2/2020 Sfayh Js
udge 's signature

Gary L. Favro, U.S. Magistrate Judge, N.D.N.Y.

Printed name and title
